Citation Nr: 0633082	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  03-37 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
right rotator cuff repair with chronic acromioclavicular 
joint, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for status post 
distal clavicle resection and rotator cuff repair, left 
shoulder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


REMAND

The veteran served on active duty from December 1985 until 
November 2001.  In May 2005, the Board remanded the case for 
a VA medical exam.  The examiner's findings addressing the 
disability factors set forth in 38 C.F.R. §§ 4.40, 4.45 are 
not clear.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therefore, the Board must return the exam as inadequate for 
rating purposes.  When medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  38 C.F.R. § 3.159(c)(4)(i); 
See Littke v. Derwinski, 1 Vet. App. 90 (1991). 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

	1.  Schedule the veteran for a VA examination in 
order to ascertain the nature and severity of his 
service connected right and left shoulder 
disabilities.  All signs and symptoms of his 
shoulder disabilities should be described in 
detail.  Furthermore, in addition to addressing 
range of motion, the examiner is requested to 
specifically address the extent, if any, of 
functional loss due to pain, incoordination, 
weakness, pain on flare-ups and fatigueability with 
use.  If feasible such findings should be portrayed 
in terms of degrees of additional loss of motion.  
The claim's folder and a copy of this remand must 
be made available to the examiner.    
    
2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



